DETAILED ACTION

This action is in response to the amendment 05/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) with respect to the rejection of claims 1, 10 and 17:
“Applicant respectfully submits that Viitanen does not show or disclose each and every recitation of independent claims 1, 10 and 17 in as complete detail as contained in the claims. For instance, Viitanen does not show or disclose "in the event that the control module determines that said voltages are balanced, using the rectifier stage to charge the DC link stage to a second voltage level, wherein the second voltage level is higher than the first voltage level," as independent claim 1 recites, or "the rectifier is configured to charge the DC link stage to a second voltage level under the control of said control module, in the event that the control module determines that voltages over series connected capacitors of the DC link stage are balanced," as independent claim 10 recites, or "in the event that the control module determines that said voltages are balanced, charge the DC link stage to a second voltage level, wherein the second voltage level is higher than the first voltage level," as independent claim 17 recites”. In the rejection of independent claims 1, 10 and 17 the Examiner cites to Viitanen's Fig. 4, Srec and paragraphs [0036-38] as a disclosure of a determination that voltages are balanced, and to Viitanen's paragraph [0024] as a disclosure that voltages are doubled. (See Office Action, pages 3-7). Applicant respectfully traverses the Examiner's assertion. In particular, Applicant respectfully submits that Viitanen fails to disclose that voltages are increased in the event that it is determined that voltages of series connected capacitors of a DC link stage are balanced, as independent claims 1, 10 and 17 recite. 
Rather, Viitanen discloses that when the converter is operated in a voltage doubling mode, the voltages are then balanced. Specifically, Viitanen discloses that its bias control block 42 (see Fig. 4 and paragraphs [0036-38]) is not in use unless the voltage doubling contactor CT is already in the closed position (see paragraph [0039]). Viitanen discloses in paragraph [0039] that: 
"When the voltage is not doubled, i.e. the contactor CT is in the open position, the rectifier control is simplified. ... The lower part [of Fig. 4] is not required when the voltage doubling is not in use, i.e. when the voltage balancing is not needed." 
In other words, Viitanen discloses that first the voltage doubling mode is instituted by closing contactor CT and then second, only if the voltage doubling mode is used, does the voltage balancing take place. In contrast, the claims require that the DC link stage is charged to the higher, second level, only in the event that the voltages of the series connected capacitors are balanced. 

	With respect to the limitations of:
"in the event that the control module determines that said voltages are balanced, using the rectifier stage to charge the DC link stage to a second voltage level" of independent claim 1, 
"the rectifier is configured to charge the DC link stage to a second voltage level under the control of said control module, in the event that the control module determines that voltages over series connected capacitors of the DC link stage are balanced" of independent claim 10, and 
"in the event that the control module determines that said voltages are balanced, charge the DC link stage to a second voltage level" of independent claim 17.

when (e.g. corresponding to the claimed “in the event”) the voltage is doubled, the capacitor voltages are balanced. The independent claims do not require that the rectifier stage only charge the DC link stage to a second voltage level in response to the control module determining that said voltages are balanced. The claim only requires charging the DC link to a second voltage when (e.g. in the event) the voltages are balanced. Viitanen discloses charging the DC link to a second voltage (i.e. voltage doubling mode) when and while (e.g. in the event) the voltage are balanced. 
Further, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claims require that the DC link stage is charged to the higher, second level, only in the event that the voltages of the series connected capacitors are balanced) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
Furthermore, Applicant(s) argue(s) with respect to the rejection of independent claims 1, 10 and 17:
	“Further, the Examiner cites to Viitanen's paragraph [0024] and switch Srec as a disclosure that voltages are doubled. (See Office Action, page 4). Applicant respectfully disagrees. First, as noted above, the voltage doubling aspect of Viitanen is associated with closing connection (aka contactor) switch CT (see Vittanen, paragraphs [0029] and [0039]). Second, Viitanen discloses in paragraph [0024] that switch Srec is "for correcting the power factor and to act as a voltage booster." Importantly, Viitanen then further states "Switch Srec is controlled in a known manner to perform power factor correction by modifying the input current shape." In other words, Viitanen fails to disclose that opening or closing switch Srec, and any "voltage boost" associated therewith, is associated with any determination that the voltages of Viitanen's capacitors are balanced. 
Thus, neither Viitanen's connection switch CT nor power factor switch Srec are used to increase (double or boost) a voltage of the capacitors in the event that the voltages of the capacitors are balanced. Therefore, Viitanen does not show or disclose each and every recitation of independent claims 1, 10 and 17 in as complete detail as contained in the claims.” 
	
In response, the examiner submits that the controller shown in Fig. 4 of Viitanen, provides a control signal Srec ON, Srec OFF which depends on the Bias control 42 corresponding to the doubling mode. Paragraph 035 - 036 recites “When the voltage doubling is in use, the control system of FIG. 4 operates as follows. The total voltage of the capacitor bank is controlled with a block 41…The voltage balance between the series connected capacitors is controlled with a bias control block 42”. In other words, boosting switch Srec being part of the rectifier (e.g. D1-Dn and CT) also provides the second voltage level. Further, the switch CT alone does not double the voltage, it requires the operation of the boosting active switch Srec to block or allow a doubling mode of operation. Paragraph 028 recites “FIG. 3 further shows a connection switch CT which can be e.g. relay, contactor, jumper or similar means that can be used to connect the center point of the capacitor bank to the negative input of the AC supply.  With the connection switch CT closed, the voltage of the DC link is doubled with respect to the contactor being in the open position.  This is due to the fact that the current charging the DC link capacitor bank charges only either the upper or lower half of the capacitor bank.  Thus when a current flows from the mains through diode D1 and when switch Srec is blocking, the current returns to the mains via diode Dp and capacitor C1.  When the direction of the current is the opposite and Srec is blocking, the current flows through diodes Dn and D2 charging capacitor C2.  Both of the capacitors C1 and C2 charge to maximum of the mains voltage, thereby doubling the voltage of the DC link.” Further, paragraph 024 recites “The purpose of the controllable switch Srec in the diode bridge is to act together with the inductor Lin for correcting the power factor and to act as a voltage booster.”
Therefore, the rejection under 35 USC 102(a)(1) and 102(a)(2) in view of Viitanen is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 – 2, 8, 10, 14 – 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2009/0059625; (hereinafter Viitanen).
Regarding claim 1, Viitanen [e.g. Figs 3 - 4] discloses a method of operating an inverter system, the inverter system comprising a rectifier stage [e.g. D1-Dn, Srec, CT], a DC link stage [e.g. C1-C2], an inverter stage [e.g. S11,D11-S22,D22] and a control module [e.g. Fig. 4], the method comprising: using the rectifier stage  to charge the DC link stage to a first voltage level [e.g. voltage not doubled when the voltage doubling mode  is not in use, switch CT is OFF; paragraph 028 recites “With the connection switch CT closed, the voltage of the DC link is doubled with respect to the contactor being in the open position”; paragraph 029 recites “The voltage doubling function can be enabled or disabled automatically with the converter control system, which sets the connection switch CT to the ON state (conducting) when voltage doubling mode is required. The converter control system sets the connection switch CT to the OFF state (blocking) when voltage doubling is not required”]; activating the control module [e.g. first initiation of the controller or paragraph 039 recites “When the voltage is not doubled, i.e. the contactor CT is in the open position, the rectifier control is simplified. The dashed line in FIG. 4 divides the control circuit into two parts. The lower part is not required when the voltage doubling is not in use, i.e. when the voltage balancing is not needed. The balancing can be disabled simply by setting zero as the gain value for the bias control block 42. When the block 42 outputs a zero value, it does not affect the total current and voltage control”]; using the control module to determine whether voltages over series connected capacitors of the DC link stage are balanced [e.g. Fig. 4 and paragraph 036 recites “The voltage balance between the series connected capacitors is controlled with a bias control block 42. The output of the block 42 grows when the voltage of the lower capacitor C2 is smaller than half of the measured total capacitor voltage”]; and in the event that the control module determines that said voltages are balanced, using the rectifier stage [e.g. Fig. 4; by Srec; paragraph 036 - 038] to charge the DC link stage to a second voltage level [e.g. doubled during the voltage doubling mode; paragraph 024 recites “The purpose of the controllable switch Srec in the diode bridge is to act together with the inductor Lin for correcting the power factor and to act as a voltage booster”], wherein the second voltage level is higher than the first voltage level [e.g. second voltage level is when the voltage is double].  

Regarding claim 2, Viitanen [e.g. Figs 3 - 4] discloses wherein the rectifier stage includes a charging circuit [e.g. Srec, Dp and CT], the method further comprising using said charging circuit to control the charging of the DC link stage to the first and/or the second voltage levels [e.g. paragraph 028 recites “With the connection switch CT closed, the voltage of the DC link is doubled with respect to the contactor being in the open position”; paragraph 029 recites “The voltage doubling function can be enabled or disabled automatically with the converter control system, which sets the connection switch CT to the ON state (conducting) when voltage doubling mode is required. The converter control system sets the connection switch CT to the OFF state (blocking) when voltage doubling is not required”; paragraph 024 recites “The purpose of the controllable switch Srec in the diode bridge is to act together with the inductor Lin for correcting the power factor and to act as a voltage booster”].  

Regarding claim 8, Viitanen [e.g. Figs 3 - 4] discloses wherein, in the event that the control module determines that said voltages are not balanced, the rectifier stage is controlled such that said DC link voltage is limited [e.g. by turning Srec and CT off; paragraph 028 and paragraph 039 as stated in the rejection of claim 1].  

Regarding claim 10, Viitanen [e.g. Figs 3 - 4] discloses an inverter system comprising a rectifier stage [e.g. D1-Dn, Srec, CT], a DC link stage [e.g. C1-C2], an inverter stage [e.g. S11,D11-S22,D22] and a control module [e.g. Fig. 4], wherein: the rectifier stage is configured to charge the DC link stage to a first voltage level [e.g. voltage not doubled when the voltage doubling mode  is not in use, switch CT is OFF; paragraph 028 recites “With the connection switch CT closed, the voltage of the DC link is doubled with respect to the contactor being in the open position”; paragraph 029 recites “The voltage doubling function can be enabled or disabled automatically with the converter control system, which sets the connection switch CT to the ON state (conducting) when voltage doubling mode is required. The converter control system sets the connection switch CT to the OFF state (blocking) when voltage doubling is not required”]; the DC link stage comprises two or more series connected capacitors [e.g. C1, C2]; the control module is configured to determine whether voltages over the series connected capacitors of the DC link stage are balanced [e.g. Fig. 4 and paragraph 036 recites “The voltage balance between the series connected capacitors is controlled with a bias control block 42. The output of the block 42 grows when the voltage of the lower capacitor C2 is smaller than half of the measured total capacitor voltage”]; and the rectifier is configured to charge the DC link stage to a second voltage level under the control of said control module , in the event that the control module determines that voltages over series connected capacitors of the DC link stage are balanced [e.g. doubled during the voltage doubling mode; paragraph 024 recites “The purpose of the controllable switch Srec in the diode bridge is to act together with the inductor Lin for correcting the power factor and to act as a voltage booster”].

Regarding claim 14, Viitanen [e.g. Figs 3 - 4] discloses wherein the rectifier stage includes a charging circuit [e.g. Srec, Dp and CT] to control the charging of the DC link stage to the first and/or the second voltage levels [e.g. paragraph 028 recites “With the connection switch CT closed, the voltage of the DC link is doubled with respect to the contactor being in the open position”; paragraph 029 recites “The voltage doubling function can be enabled or disabled automatically with the converter control system, which sets the connection switch CT to the ON state (conducting) when voltage doubling mode is required. The converter control system sets the connection switch CT to the OFF state (blocking) when voltage doubling is not required”; paragraph 024 recites “The purpose of the controllable switch Srec in the diode bridge is to act together with the inductor Lin for correcting the power factor and to act as a voltage booster”].  

Regarding claim 15, Viitanen [e.g. Figs 3 - 4]  wherein, in the event that the control module determines that said voltages are not balanced, the rectifier stage is controlled such that said DC link voltage is limited [e.g. by turning Srec and CT off; paragraph 028 and paragraph 039 as stated in the rejection of claim 1].  

Regarding claim 17, Viitanen [e.g. Figs 3 - 4] discloses a computer program product configured to: charge a DC link stage [e.g. C1-C2] of an inverter system [e.g. Fig. 3] to a first voltage level [e.g. voltage not doubled when the voltage doubling mode  is not in use, switch CT is OFF; paragraph 028 recites “With the connection switch CT closed, the voltage of the DC link is doubled with respect to the contactor being in the open position”; paragraph 029 recites “The voltage doubling function can be enabled or disabled automatically with the converter control system, which sets the connection switch CT to the ON state (conducting) when voltage doubling mode is required. The converter control system sets the connection switch CT to the OFF state (blocking) when voltage doubling is not required”]; determine whether voltages over series connected capacitors [e.g. C1, C2] of the DC link stage are balanced [e.g. Fig. 4 and paragraph 036 recites “The voltage balance between the series connected capacitors is controlled with a bias control block 42. The output of the block 42 grows when the voltage of the lower capacitor C2 is smaller than half of the measured total capacitor voltage”]; and in the event that the control module determines that said voltages are balanced, charge the DC link stage to a second voltage level e.g. doubled during the voltage doubling mode; paragraph 024 recites “The purpose of the controllable switch Srec in the diode bridge is to act together with the inductor Lin for correcting the power factor and to act as a voltage booster”], wherein the second voltage level is higher than the first voltage level [e.g. second voltage level is when the voltage is double].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viitanen in view of US Patent No. 9,673,695; (hereinafter Li).

Regarding claim 3, Viitanen fails to explicitly disclose wherein the first voltage level is a level that can be safely withstood by the series connected DC link capacitors in the event of a short circuit to one of said DC link capacitors.  
Li [e.g. Figs. 2 - 4] teaches wherein the first voltage level is a level that can be safely withstood by the series connected DC link capacitors [e.g. Fig. 2, 72, 74] in the event of a short circuit [e.g. Fig. 4; 126] to one of said DC link capacitors [e.g. col. 7, lines 7 – 10 recites “Graph 118 shows the operation of ASD circuit 46 during a normal operating state 124, a short circuit state 126, and a switching period 128 in between”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by wherein the first voltage level is a level that can be safely withstood by the series connected DC link capacitors in the event of a short circuit to one of said DC link capacitors as taught by Li in order of being able to avoid damage to the components.
Further, it should be noted that MPEP 2144.05 (II)A states that it is not inventive to discover the optimum or workable ranges when the general conditions are disclosed in the prior art. Since Viitanen, in general, discloses dc link capacitors in series, it would have been obvious for one of ordinary skill in the art, through routine experimentation, to determine the optimal voltage withstand capacity of the capacitors so that they can manage a short circuit.

Regarding claim 18, Viitanen fails to explicitly disclose wherein the first voltage level is a level that can be safely withstood by the series connected DC link capacitors in the event of a short circuit to one of said DC link capacitors.  
Li [e.g. Figs. 2 - 4] teaches wherein the first voltage level is a level that can be safely withstood by the series connected DC link capacitors in the event of a short circuit to one of said DC link capacitors.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by wherein the first voltage level is a level that can be safely withstood by the series connected DC link capacitors in the event of a short circuit to one of said DC link capacitors as taught by Li in order of being able to avoid damage to the components.
Further, it should be noted that MPEP 2144.05 (II)A states that it is not inventive to discover the optimum or workable ranges when the general conditions are disclosed in the prior art. Since Viitanen, in general, discloses dc link capacitors in series, it would have been obvious for one of ordinary skill in the art, through routine experimentation, to determine the optimal voltage withstand capacity of the capacitors so that they can manage a short circuit.

Claim(s) 4 – 6, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viitanen in view of US Pub. No. 2017/0302159; (hereinafter Green).

Regarding claim 4, Viitanen fails to disclose wherein the first voltage level is sufficient to start a main switched mode power supply.  
	Green [e.g. Figs. 2 and 4] teaches wherein the first voltage level [e.g. voltage at DC Bus of capacitor 430 shown in Fig. 4] is sufficient to start a main switched mode power supply [e.g. DC Bus voltage received at input of DC-DC Power Supply 228].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by wherein the first voltage level is sufficient to start a main switched mode power supply as taught by Green in order of being able to provide a voltage suitable for the control module.

Regarding claim 5, Viitanen fails to disclose wherein the main switched mode power supply is used to provide power to the control module.  
Green [e.g. Figs. 2 and 4] teaches wherein the main switched mode power supply [e.g. Fig. 2, 228] is used to provide power to the control module [e.g. Fig. 2, 228; paragraph 047 recites “The control module 220 is powered by a DC-DC power supply 228, which provides a voltage suitable for logic of the control module 220, such as 3.3 Volts, 2.5 Volts, etc.” ].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by wherein the main switched mode power supply is used to provide power to the control module as taught by Green in order of being able to provide a voltage suitable for the control module.

Regarding claim 6, Viitanen fails to disclose wherein the main switched mode power supply has an input receiving power from said DC link stage.  
Green [e.g. Figs. 2 and 4] teaches wherein the main switched mode power supply has an input receiving power from said DC link stage [e.g. DC Bus voltage received at input of DC-DC Power Supply 228].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by wherein the main switched mode power supply has an input receiving power from said DC link stage as taught by Green in order of being able to provide a voltage suitable for the control module.

Regarding claim 12, Viitanen fails to disclose further comprising a main switch mode power supply.  
Green [e.g. Figs. 2 and 4] teaches further comprising a main switch mode power supply [e.g. DC-DC Power Supply 228].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by further comprising a main switch mode power supply as taught by Green in order of being able to provide a voltage suitable for the control module.
 
Regarding claim 13, Viitanen fails to disclose wherein the main switch mode power supply receives power from the DC link stage of the inverter system.  
Green [e.g. Figs. 2 and 4] teaches wherein the main switch mode power supply [e.g. Fig. 2, 228] receives power from the DC link stage of the inverter system [e.g. DC Bus voltage received at input of DC-DC Power Supply 228; paragraph 047 recites “The control module 220 is powered by a DC-DC power supply 228, which provides a voltage suitable for logic of the control module 220, such as 3.3 Volts, 2.5 Volts, etc.” ].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by wherein the main switch mode power supply receives power from the DC link stage of the inverter system as taught by Green in order of being able to provide a voltage suitable for the control module.
 
Regarding claim 19, Viitanen fails to disclose wherein the first voltage level is sufficient to start a main switched mode power supply.  
Green [e.g. Figs. 2 and 4] teaches wherein the first voltage level [e.g. voltage at DC Bus of capacitor 430 shown in Fig. 4] is sufficient to start a main switched mode power supply [e.g. DC Bus voltage received at input of DC-DC Power Supply 228].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by wherein the first voltage level is sufficient to start a main switched mode power supply as taught by Green in order of being able to provide a voltage suitable for the control module.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viitanen in view of US Pub. No. 2004/0080165; (hereinafter Geis).

Regarding claim 7, Viitanen fails to disclose wherein the first voltage level is between 250 and 300 volts.
Geis [e.g. Fig. 3] teaches wherein the first voltage level is between 250 and 300 volts [e.g. paragraph 046 recites “Because the voltage in start mode is relatively low, its rectified 208 volt line which is approximately 270 volts, a single bus capacitor 48 is capable of standing that voltage. However, when in generate mode, the DC output of the generator rectifier 54 can supply voltages as high as 550 volts DC, requiring two capacitors to be series connected to sustain that voltage”].
  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by wherein the first voltage level is between 250 and 300 volts as taught by Geis in order of being able to provide optimum workable range for a certain specific application.
	Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the first voltage level is between 250 and 300 volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viitanen in view of US Pub. No. 2008/0304298; (hereinafter Toba).

Regarding claim 9, Viitanen fails to disclose wherein, in the event that the control module determines that said voltages are not balanced, the control module is used to raise an alarm.  
Toba [e.g. Fig. 2] teaches wherein, in the event that the control module [e.g. 15] determines that said voltages [e.g. V1 at 9a and V2 at 9b] are not balanced, the control module is used to raise an alarm [e.g. paragraph 067 recites “the control circuit 15 can detect an abnormality of the power capacitor 22 for the control circuit resulting from application of the AC power 16 through the voltage monitors 9a and 9b, and the alarm 23 connected to the control circuit 15 can issue a desired alarm”].  
 It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by wherein the first voltage level is between 250 and 300 volts as taught by Toba in order of being able to notify user(s) of an abnormality.

Regarding claim 16, Viitanen fails to disclose wherein, in the event that the control module determines that said voltages are not balanced, the control module is used to raise an alarm.  
Toba [e.g. Fig. 2] teaches wherein, in the event that the control module determines that said voltages are not balanced, the control module is used to raise an alarm [e.g. paragraph 067 recites “the control circuit 15 can detect an abnormality of the power capacitor 22 for the control circuit resulting from application of the AC power 16 through the voltage monitors 9a and 9b, and the alarm 23 connected to the control circuit 15 can issue a desired alarm”].  
 It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by wherein, in the event that the control module determines that said voltages are not balanced, the control module is used to raise an alarm as taught by Toba in order of being able to notify user(s) of an abnormality.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viitanen in view of US Pub. No. 2011/0038185; (hereinafter Swamy).

Regarding claim 11, Viitanen fails to disclose wherein the rectifier stage includes one or more thyristors.  
Swamy [e.g. Fig. 2] teaches wherein the rectifier stage [e.g. switches forming brige having input from L1-L3 providing VDC] includes one or more thyristors [e.g. paragraph 010 recites “with one known topology, the input rectifiers are replaced by thyristors.  The triggering angle of the thyristors is controlled in such a manner that the DC bus capacitor charges up smoothly with no inrush. When a brown out occurs, the thyristor angle is such that it provides the maximum output voltage possible, similar to a typical diode bridge. When the voltage recovers after a brown out condition, the difference between the peak value of the input voltage and the DC link voltage is large enough to force the triggering angle to increase and thereby reduce the high inrush current”].  
 It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by wherein, in the event that the control module determines that said voltages are not balanced, the control module is used to raise an alarm as taught by Swamy in order of being able to reduce inrush, paragraph 010.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viitanen in view of Li and further in view of Green.

Regarding claim 20,  Viitanen fails to disclose wherein the first voltage level is sufficient to start a main switched mode power supply.  
Green [e.g. Figs. 2 and 4] teaches wherein the first voltage level [e.g. voltage at DC Bus of capacitor 430 shown in Fig. 4] is sufficient to start a main switched mode power supply [e.g. DC Bus voltage received at input of DC-DC Power Supply 228].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Viitanen by wherein the first voltage level is sufficient to start a main switched mode power supply as taught by Green in order of being able to provide a voltage suitable for the control module.


Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838